Townsend, J.
(After stating the foregoing facts.) Counsel for the defendant in his brief insists that the defendant should not have been convicted of a greater offense than that of shooting at another, and while the solicitor-general in his brief states that the defendant was convicted of assault with intent to murder, the record shows that, while he was indicted for this offense, he was actually convicted of unlawfully shooting at another, and his punishment fixed at not less than 1 year or more than 4 years in the penitentiary, which is in accordance with the statute fixing the punishment for this offense.
The motion for new trial was based on the general grounds only. The evidence amply authorized the verdict. The judgment of the trial court overruling the motion for new trial is without error.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.